                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

 KRISTIN LEE SHEPHERD,

              Plaintiff,

              v.                                                     Case No. 19-cv-2058-CM-JPO

 RIVERSIDE TRANSPORT INC.,

              Defendant.


                                          MEMORANDUM & ORDER

        On February 4, 2019, United States Magistrate Judge James P. O’Hara entered a Report and

Recommendation (Doc. 5), recommending that this court (1) deny plaintiff’s Motion For Leave To

Proceed In Forma Pauperis (Doc. 3) and (2) if plaintiff does not, over the course of three equal monthly

installments or less, pay the required filing fee for this civil action, dismiss this case without prejudice.

Plaintiff had until February 19, 2019, to file any written objections to the Report and Recommendation.

See Fed. R. Civ. P. 72(b)(2) (requiring a party to file any objections to a recommended disposition within

14 days); 28 U.S.C. § 636(b)(1) (same); Fed. R. Civ. P. 6(a)(1)(C) & (6)(A) (directing that a time

computation that ends on a legal holiday—here, Washington’s Birthday—shall continue to run until the

end of the next day). Plaintiff has filed no objections to Judge O’Hara’s recommended disposition.1

        The court has reviewed the Report and Recommendation of Judge O’Hara and fully agrees with

the analysis and conclusions reached. Because plaintiff presented no timely objection, and because the

court agrees with Judge O’Hara’s recommendations, the court adopts in full the Report and




         1
           Generally, a failure to timely object to a Report and Recommendation precludes any appellate review of the
disposition of the case or motion. Morales-Fernandez v. INS, 418 F.3d 1116, 1119 (10th Cir. 2005) (“This court has adopted
a firm waiver rule under which a party who fails to make a timely objection to the magistrate judge’s findings and
recommendations waives appellate review of both factual and legal questions.”).

                                                           -1-
Recommendation. The court denies plaintiff’s motion to proceed in forma pauperis. Further, a February

8, 2019, docket entry reflects that plaintiff has already fully paid the filing fee. As such, the court

determines that dismissal without prejudice is inappropriate at this point.

       IT IS THEREFORE ORDERED that the court adopts in its entirety the Report and

Recommendation filed by Judge O’Hara (Doc. 5). Plaintiff’s Motion For Leave to Proceed In Forma

Pauperis (Doc. 3) is denied.

       Dated March 4, 2019, at Kansas City, Kansas.


                                                      s/ Carlos Murguia
                                                      CARLOS MURGUIA
                                                      United States District Judge




                                                   -2-
